Citation Nr: 0511739	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for sexual dysfunction 
as secondary to depression.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
February 1980, and from September 1980 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

In that same decision, the RO denied the claim of service 
connection for post-traumatic stress disorder.  The veteran 
filed a timely notice of disagreement.  A statement of the 
case was issued in February 2004, but a substantive appeal 
has not been received.  Therefore, the matter is not before 
the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2004, the veteran testified that he was treated in 
the field, therefore the service medical records do not 
include documentation of such treatment.  A review of the 
service medical records shows that they are entirely negative 
for any complaints of or treatment for psychiatric disorders.  
The first documented diagnosis of depression appears in 
private hospitalization records dated in 1991 and it was 
considered recurrent.  

At this point, there is not a clear picture regarding the 
date of onset for the veteran's depression.  As the Board 
cannot exercise its own independent judgment on medical 
matters, further examinations are required, to include 
opinions based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Further, and more 
importantly, under the VCAA, a veteran is entitled to a 
complete VA medical examination that includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Therefore, 
additional development is in order.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As the matter of 
entitlement to service connection for depression is 
inextricably intertwined with the issue of service connection 
for sexual dysfunction secondary to depression on appeal, the 
Board will defer that issue until the development of the 
service connection for depression issue is completed.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded VA 
psychiatric examination for the purpose 
of ascertaining the current diagnoses and 
time of origin (pre-service, in service, 
or post-service) of depression.  The 
examiner should offer an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's depression 
began in, or became manifest during the 
year after his discharge from service.  
The examination report should reflect 
review of pertinent material in the 
claims folder, including the service 
medical records and the post- service 
medical records.  The examiner should 
integrate the previous findings and 
diagnoses with current findings to obtain 
an accurate picture of the nature of the 
veteran's depression.  The examination 
reports should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
should be accomplished.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination.  

2.  The AMC should adjudicate the claims 
of entitlement to service connection for 
depression and service connection for 
sexual dysfunction secondary to 
depression.  If the determinations remain 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

